Application for reargument of respondent’s motion to dismiss appeal as untimely. Motion granted, and upon reargument appeal *1000dismissed for failure to file a timely notice of appeal (GPL 460.10, subd. 1, par. [a]). It appears that, under the present law, the court may not permit late filing of a notice of appeal in its discretion and for good cause shown (see CPL 460.10, subd. 6; compare former Code Grim. Pro., § 524-a). However, if appellant is so advised, a motion pursuant to CPL 460.30 for an extension of time to file may be made within thirty days of the entry of the order hereon. Herlihy, P. J., Staley, Jr., Sweeney, Main and Reynolds, JJ., concur.